DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on February 1, 2022. 
Claims 26, 41, and 50 have been amended. 
Claims 1-25, 27, 30, 42, 44, 51, and 53 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on February 1, 2022 have been fully considered but are not persuasive. Applicant argues that the cited prior art fails to teach the limitations select at least a portion of memory devices in a rank based on one of at least two identifiers assigned to all memory devices…, the at least two identifiers to include a first assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to one of a refresh command or a write command and a second assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a read command because FLYNN fails to teach a first assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to one of a refresh command or a write command and a second assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a read command, and KAWAI only mentions labeling write command” and “responsive to a read command.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
FLYNN teaches select at least a portion of memory devices in a rank based on one of at least two identifiers assigned to all memory devices (see FLYNN [0035], where the storage controller may use one or more indexes to locate and retrieve data and perform other operations on data stored in the storage device). KAWAI teaches the at least two identifiers to include a first assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to one of a refresh command or a write command and a second assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a read command (KAWAI [0059] teaches using labels to indicate relationships with portions of the memory component, where labels include tags, flags, markers, or other identifiers that indicate the degree of access that a particular process, application, hardware component, or user has with respect to portions of the memory component, where a first the at least two identifiers to include a first assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to one of a refresh command or a write command and a second assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a read command. 
Therefore, FLYNN in view of KAWAI teaches the above limitations as shown in the rejections below. 
The Examiner also notes that WOKHLU made of record but not relied upon is considered pertinent to applicant's disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 34, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the claim recites the limitation “the command to access all the memory devices in the rank.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “[[the]] a command to access all the memory devices in the rank.”
Regarding claim 34, the claim recites similar limitation as corresponding claim 29 and is rejected for similar reasons as claim 29 using similar rationale.
Regarding claim 38, the claim recites the limitation “the command to access the second subgroup of memory devices in the rank.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “[[the]] a command to access the second subgroup of memory devices in the rank.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26, 28-29, 31-41, 43, 45-50, 52, and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over FLYNN (Pub No.: US 2012/0030408 A1), hereafter FLYNN, in view of KAWAI (Pub. No.: US 2018/0267905 A1), hereafter KAWAI.
Regarding claim 26, FLYNN teaches:
An apparatus comprising: a data storage controller to: select at least a portion of memory devices in a rank based on one of at least two identifiers assigned to all memory devices of the selected at least portion of memory devices (FLYNN [0035] teaches the storage controller may use one or more indexes to locate and retrieve data and perform other operations on data stored in the storage device, where [0039] also teaches a data unit may be metadata, indexes, or any other type of data that may be stored, where a logical identifier is an identifier of a data unit, where a data unit is any set of data that is logically grouped together, which may be a file, an object, a data segment of a RAID data stripe, or other data set; [0044] & [0064] teach controlling data and index metadata (see also [0131] for accessing metadata to maintain associations between logical identifiers in the logical address space and physical storage locations on the non-volatile storage device), where [0046-0047] teach accessing data in parallel arranged in banks 214, where columns are 
wherein the memory devices in the rank include non-volatile, byte or block addressable memory connected to a same communication channel (see FLYNN FIG. 2, [0046], and [0050]),
and issue a command to access the selected at least portion of memory devices (see FLYNN [0054-0055] for reading an entire logical page from a bank, where multiple non-volatile storage elements 216a, 216b, 216m are in parallel in a bank 214a; [0107] also teaches performing a write command, which includes numerous subcommands, to transfer the page of data to the designated page within each non-volatile storage element 216, 218, 220; see also [0124-0125]),
wherein the selected at least portion of memory devices includes a subgroup of memory devices in the rank, the subgroup selected based on the second assigned identifier, the subgroup is more than one and less than all of the memory devices in the rank ([0055-0056] teaches reading an entire logical page with a read command from a bank, where multiple non-volatile storage elements 216a, 216b, 216m are in parallel in a bank 214a (see FIG. 2 Bank 0 214a) as well as writing an entire logical page to non-volatile storage elements 216a, 216b,…216m of a bank 214a in a write operation, where [0053] teaches group of pages in a bank 214 of 
FLYNN does not appear to explicitly teach the at least two identifiers to include a first assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to one of a refresh command or a write command and a second assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a read command. 
However, KAWAI teaches the limitation (KAWAI [0059] teaches using labels to indicate relationships with portions of the memory component, where labels include tags, flags, markers, or other identifiers that indicate the degree of access that a particular process, application, hardware component, or user has with respect to portions of the memory component, where a first label to a particular process is assigned that indicates the particular process may be associated with “read-only access” to a first portion, and “read and write access” to a second portion of the memory component; [0060] also teaches generating access identifiers for a set of portions of the memory component, and the set of access identifiers may be used to gain access to a resource of a container, where each virtual memory page of a memory component may be assigned an integer protection key which represents a required access authority to enable read or write operations with respect to the virtual memory page, where the set of access identifiers may include a first bit used to validate 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FLYNN and KAWAI before them, to include KAWAI’s storage protection keys in FLYNN’s non-volatile storage device arranged in banks. One would have been motivated to make such a combination in order to avoid the need for multithreading locks and provide benefits including data security, memory accessibility, and operational performance as taught by KAWAI ([0018]).
Regarding claim 41, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale. FLYNN also teaches At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a data storage controller (see FLYNN [0229]).
Regarding claim 50, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale.
Regarding claim 28, FLYNN in view of KAWAI teaches the elements of claim 26 as outlined above. FLYNN also teaches the selected at least portion of memory devices comprises all the memory devices in the rank, all the memory devices selected based on the first assigned identifier (see FLYNN [0047] teaches a row of non-volatile storage elements 216a, 216b, …, 216m are designated as a bank 214, where there are “n”  
Regarding claim 29, FLYNN in view of KAWAI teaches the elements of claim 28 as outlined above. FLYNN also teaches the command to access all the memory devices in the rank comprises a refresh command that includes the first assigned identifier (FLYNN FIG. 2 & 5, [0102], [0150], and [0213] show index or identifiers associated with refresh command). 
Regarding claim 31, FLYNN in view of KAWAI teaches the elements of claim 26 as outlined above. FLYNN also teaches the command to access the subgroup of memory devices in the rank comprises a read command that includes the second assigned identifier (FLYNN FIG. 2, [0040], and [0055] show read command to access multiple elements of banks 214a, wherein the command is associated with index; FIG. 5 & [0150] further show multiple indexes or identifiers). 
Regarding claim 32, FLYNN in view of KAWAI teaches the elements of claim 26 as outlined above. FLYNN also teaches comprising the at least two identifiers to further include: a third assigned identifier that indicates the selected at least portion of memory devices are to be accessed responsive to a write command (FLYNN [0055] & [0058] show that data packets are written sequentially based on write command, wherein the write operation is associated with multiple pointers). 
Regarding claim 33, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 34, the claim recites similar limitation as corresponding claim 29 and is rejected for similar reasons as claim 29 using similar teachings and rationale. 
Regarding claim 35, FLYNN in view of KAWAI teaches the elements of claim 32 as outlined above. FLYNN also teaches:
the selected at least portion of memory devices comprises a subgroup of memory devices in the rank (FLYNN FIG. 2 & [0056] show multiple subgroup of banks that have been selected),
the subgroup selected based on the third assigned identifier, the subgroup is more than two and less than all of the memory devices in the rank (FLYNN FIG. 2, [0062], and [0055] show multiple selected subgroup of banks associated with indexes, wherein each subgroup of bank includes more than 2 memory elements; FIG. 5 & [0150] further show multiple identifiers). 
Regarding claim 36, FLYNN in view of KAWAI teaches the elements of claim 35 as outlined above. FLYNN also teaches the command to access the subgroup of memory devices in the rank comprises a write command that includes the third assigned identifier (FLYNN FIG. 2 paragraphs [0040] and [0055] show read command to access multiple elements of banks 214a and wherein the command is associated with index, and fig, 5 paragraph [0150] further shows multiple indexes or identifiers). 
Regarding claim 37
the selected at least portion of memory devices comprises a second subgroup of memory devices in the rank (FLYNN FIG. 2 & [0056] show multiple subgroup of banks that have been selected),
the second subgroup selected based on the second assigned identifier, the second subgroup of memory devices is more than one and equal to N-2 of the memory devices in the rank, where "N" represents a total number of memory devices in the rank (FLYNN FIG. 2, [0062], and [0055] show multiple selected subgroup of banks associated with indexes, wherein each subgroup of bank includes more than 2 memory elements; FIG. 5 & [0150] further show multiple identifiers). 
Regarding claim 38, FLYNN in view of KAWAI teaches the elements of claim 37 as outlined above. FLYNN also teaches the command to access the second subgroup of memory devices in the rank comprises a read command that includes the second assigned identifier (FLYNN FIG. 2, [0040], and [0055] show read command to access multiple elements of banks 214a, wherein the command is associated with index; FIG. 5 & [0150] further show multiple indexes or identifiers). 
Regarding claim 39, FLYNN in view of KAWAI teaches the elements of claim 26 as outlined above. FLYNN also teaches comprising the at least two identifiers assigned to the memory devices in the rank following initialization of the memory devices in the rank (FLYNN FIG. 1-2 & [0035] show that the controller may use more indexes to locate and retrieve data and perform other operations on data stored in the storage device; [0055-0056] further show the controller performs operations in multiple group of banks, which indicate by the indexes). 
Regarding claim 40, FLYNN in view of KAWAI teaches the elements of claim 26 as outlined above. FLYNN also teaches the non-volatile, byte or block addressable memory comprises phase change memory that uses chalcogenide phase change material, ferroelectric polymer memory, ferroelectric random-access memory (FeTRAM), nanowire-based memory, phase change memory that incorporates memristors, magneto-resistive random-access memory (MRAM), or spin transfer torque (STT)-MRAM (FLYNN [0035] teaches non-volatile storage media comprises magneto-resistive RAM (MRAM) and phase change RAM (PRAM)). 
Regarding claim 43, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 45, the claim recites similar limitation as corresponding claim 32 and is rejected for similar reasons as claim 32 using similar teachings and rationale.
Regarding claim 46, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 47, the claim recites similar limitation as corresponding claim 35 and is rejected for similar reasons as claim 35 using similar teachings and rationale.
Regarding claim 48, the claim recites similar limitation as corresponding claim 37 and is rejected for similar reasons as claim 37 using similar teachings and rationale.
Regarding claim 49, the claim recites similar limitation as corresponding claim 39 and is rejected for similar reasons as claim 39 using similar teachings and rationale.
Regarding claim 52, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 54, the claim recites similar limitation as corresponding claim 32 and is rejected for similar reasons as claim 32 using similar teachings and rationale.
Regarding claim 55, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 56, the claim recites similar limitation as corresponding claim 35 and is rejected for similar reasons as claim 35 using similar teachings and rationale.
Regarding claim 57, the claim recites similar limitation as corresponding claim 37 and is rejected for similar reasons as claim 37 using similar teachings and rationale.
Regarding claim 58, the claim recites similar limitation as corresponding claim 39 and is rejected for similar reasons as claim 39 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WOKHLU (Patent No.: US 11,194,478 B2) – “System And Method For Shared Memory Ownership Using Context” relates to determining whether a thread is permitted to access the shared memory resource based on identifiers when the request is a RW request or a RO request.
VERGIS (Pub. No.: US 2016/0350002 A1) – “Memory Device Specific Self Refresh Entry And Exit” relates to a memory controller issuing a device specific command with a self-refresh exit command and a unique memory device identifier to the memory devices in a rank.
BAINS (Pub. No.: US 2016/0254044 A1) – “PRECHARGING AND REFRESHING BANKS IN MEMORY DEVICE WITH BANK GROUP ARCHITECTURE” relates to a memory controller issuing a refresh command and identifying a bank using the bank identifier.
DONG (Pub. No.: US 2015/0318035 A1) – “PRIORITY ADJUSTMENT OF DYNAMIC RANDOM ACCESS MEMORY (DRAM) TRANSACTIONS PRIOR TO ISSUING A PER-BANK REFRESH FOR REDUCING DRAM UNAVAILABILITY” relates to a refresh controller sending a refresh command to a memory bank.
WARE (Pub. No.: US 2011/0283060 A1) – “Maintenance Operations In a DRAM” relates to a single auto-refresh command specifying the determined memory bank order.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138